DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019 and 11/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6-9, 12 and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Claims 2 and 12 each recite the limitation “…in which only a first member of the object to be inspected configured by the first member and a second member…” which is indefinite at least because it is unclear what is configured by what and what is being imaged.
Based on related language of claims 3, 13, 23 and 24, the Examiner shall assume that the object to be inspected is configured to have a first member and a second member having a different absorption coefficient from the first member, and that only the first member is detected.
Claims 6-9 and 16-19 are rejected by virtue of their dependence upon claims 2 and 12, respectively, thus incorporating the indefinite subject matter, and further for failing to remedy the noted deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 2010/0118027 A1).

Regarding claims 1, 10 and 11, Weiss discloses an inspection device and method of operation (Figs.2 and 6), including:
a) a ray source 22 that irradiates an object 21 to be inspected with an energy ray;
b) a detection unit 23 that detects an energy ray having passed through the object 21;
c) a displacement mechanism 28 that sets a relative position of the object 21 and the ray source 22 by displacing the object 21;
d) an internal image generation unit that generates an internal image (Figs.4 and 5) of the object 21 based on a detection amount distribution of the energy ray detected by the detection unit 23; and
e) a control unit 45 that controls the displacement mechanism 28 based on the detection amount distribution of the energy ray (par.0090).
With respect to claim 20, Weiss further discloses:
f) acquiring an internal image; and
g) comparing the internal image with a reference image (par.0074).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, as applied to claim 20 above, in view of Watanabe (US 2013/0083896 A1).

With respect to claim 21, Weiss does disclose an inspection device; however, Weiss does not specifically disclose the evaluation and results of the inspection of the object.  The disclosure of Weiss is focused on the efficient alignment of the object for optimal subsequent inspection.
Watanabe teaches the common practice of reprocessing the object (S107, par.0257) based on a comparison result between the internal image and the reference image (S104).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Weiss to compare the internal image with the reference image in order to determine whether the object requires reprocessing, and then to reprocess the object in the event that the object requires reprocessing, as taught by Watanabe, in order to improve quality control.

With respect to claim 22, Watanabe does not specifically disclose that the reprocessing includes removing a defective area of the object.  However, the skilled artisan appreciates the fact that reprocessing a defective object may include something as simple as smoothing a rough edge to melting down the object to be reprocessed from scratch (scrapped).  The skilled artisan further recognizes that it is often preferable to remove a defective portion instead of scrapping the entire object due to the costs of the material and processing steps invested in the object by the time it reaches the inspection station.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Weiss to reprocess the object by removing a defective area of the object as a cost-effective means of reprocessing a defective object, where applicable, as understood in the art.

Allowable Subject Matter
Claims 2, 6-9, 12 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 2 and 12, the prior art neither teaches nor reasonably suggests the additional limitation of controlling the displacement mechanism in order to obtain a positional relationship where only a first member of the object is detected by the detection unit, where the object is configured with a first member and a second member, where the second member has an absorption coefficient different from the first member, as required by the combination as claimed in each claim.
Shinomiya (IDS filed 10/23/2019) images an inspection region 3b that specifically includes a portion of the spindle 8 in addition to the roll of material 12 (par.0128 and Figs.3-4).
Claims 6-9 and 16-19 are objected to by virtue of their respective dependencies.

Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 3 and 13, the prior art neither teaches nor reasonably suggests the additional limitation of controlling the displacement mechanism in order to obtain a positional relationship in which part of the energy ray from the x-ray source propagates along a boundary between a first member and a second member configuring the object, the second member having a different absorption coefficient from the first member, as required by the combination as claimed in each claim.
Shinomiya teaches a similar arrangement (Figs.3 and 4); however, there are no rays that propagate along the boundary between the first member 12 and the second member 8.  The central ray CE is deliberately placed below the boundary (par.0128), thus all rays that pass through the boundary do so at an angle with respect to the boundary.

Claims 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  claims 23 and 24 are allowed for substantially the same reasons as claim 2 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884